Name: Commission Regulation (EEC) No 1798/84 of 27 June 1984 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 Avis juridique important|31984R1798Commission Regulation (EEC) No 1798/84 of 27 June 1984 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 168 , 28/06/1984 P. 0022 - 0023 Spanish special edition: Chapter 02 Volume 11 P. 0017 Portuguese special edition Chapter 02 Volume 11 P. 0017 *****COMMISSION REGULATION (EEC) No 1798/84 of 27 June 1984 amending Regulation (EEC) No 2288/83 establishing the list of biological or chemical substances provided for in Article 60 (1) (b) of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), and in particular Article 143 thereof, Whereas Commission Regulation (EEC) No 2288/83 (2) sets out the list of biological or chemical substances provided for in Article 60 (1) (b) of Regulation (EEC) No 918/83; whereas it has emerged from additional information gathered from the Member States that that list should be amended in such a way as to remove from it substances of which there is at present an equivalent production in the customs territory of the Community; whereas, for the sake of clarity, the list set out in the Annex to Regulation (EEC) No 2288/83 should be replaced by a new list including all the biological or chemical substances eligible for relief from import duties; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2288/83 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 220, 11. 8. 1983, p. 13. ANNEX 1.2.3 // // // // Reference No // CCT heading No // Description // // // // 20273 // 29.01 A // 3-Methylpent-1-ene // 20274 // 29.01 A // 4-Methylpent-1-ene // 20275 // 29.01 A // 2-Methylpent-2-ene // 20276 // 29.01 A // 3-Methylpent-2-ene // 20277 // 29.01 A // 4-Methylpent-2-ene // 25634 // 29.01 C II // P-Mentha-1(7),2-diene (Beta-Phellandrene) // 14364 // 29.24 B // Decamethonium bromide (INN) // 20641 // 29.27 // 1-Naphtonitrile // 20642 // 29.27 // 2-Naphtonitrile // 14769 // 29.02 C // 4,4'-Dibromobiphenyl // 17305 // 29.03 A // Ethyl methanesulphonate // 22830 // 29.38 B I // Retinyl acetate // 21887 // 35.07 // Phosphoglucomutase // // //